Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has reviewed the IDS submission and has determined that none of the submitted prior art references read upon the independent claim. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art being found that reads upon the independent claim. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JACOB PETRANEK/Primary Examiner, Art Unit 2183